432 F.2d 1011
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GREENTREE ELECTRONICS CORPORATION, Respondent.
No. 25699.
United States Court of Appeals, Ninth Circuit.
November 12, 1970.

Petition to Enforce an Order of the National Labor Relations Board.
Jerome Weinstein (argued), Atty. N. L. R. B., Arnold Ordman, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, John I. Taylor, Jr. and Carol Cole Kleinman, Attys., Washington, D. C., Ralph E. Kennedy, Director, N. L. R. B., Los Angeles, Cal., for petitioner.
Willard Z. Carr, Jr. (argued), of Gibson, Dunn & Crutcher, Los Angeles, Cal., for respondent.
Before ELY and HUFSTEDLER, Circuit Judges, and BYRNE, District Judge.*
PER CURIAM:


1
The petition for enforcement is granted. The Board issued an opinion, reported at 176 N.L.R.B. No. 126 (June 23, 1969).


2
The respondent argues that the Board's order is not supported by substantial evidence. On the crucial factual dispute, there is no sharp conflict in the evidence. At the same time, reasonable inferences which may be drawn from that evidence are conflicting. The respondent quite forceably emphasizes the inferences which support its position. The Board, on the other hand, points to opposing inferences. We are not persuaded that the inferences drawn by the Board were unreasonable or without substantial basis in fact.



Notes:


*
 Honorable William M. Byrne, Senior United States District Judge, Los Angeles, California, sitting by designation